DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/03/2020, 10/06/2021, 10/28/2021, 12/03/2021, 12/20/2021, and 1/11/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
	The claim amendments filed on 10/06/2021 have been entered.  Claims 1-9, and 26-32 remain pending in the application.
	
Response to Arguments
Applicant's arguments filed 10/06/2021 have been fully considered but they are not persuasive. 
In response to applicant’s arguments on page 9, last paragraph, which states that nothing in Patel describes that the distal section 25 includes a proximal straight section with a central axis nor a distal curved section that forms a spiral shape about the central axis.  Figure 4 of Patel is annotated below.  The proximal straight section of the distal section 25 consists of the region attached to the inner shaft before the side teeth 31 allow bending (see Patel, paragraph 0090).  Figure 2B of Patel depicts the distal curved section in spiral shape about the central axis in the same manner as anchor guide 153 in Figures 10 and 11 of the applicant’s specification.

    PNG
    media_image1.png
    534
    646
    media_image1.png
    Greyscale


	In response to applicant’s arguments on page 10, first paragraph, which states that nothing in paragraph 0162 of Patel recites that the delivery catheter 24 and distal end 25 can be rotated so as to rotate a spiral anchor concentrically about the central axis [of a proximal straight section of the guide] or about chordae of the native valve. To the contrary, Patel describes only actively steering the catheter so as to enable extrusion of the anchor out of the distal end 25 (see, e.g., Patel, paragraphs 85 and 163), not rotation of the deployed anchor concentrically about the central axis and about chordae of the native valve.
	The examiner respectfully disagrees, paragraph 0087 states “The anchoring device 1 can be attached to a pusher that advances or pushes the anchoring device 1 through the delivery catheter 24 for implantation.  The pusher can be a wire or tube with sufficient strength and physical characteristics to push the anchoring device 1 through the delivery catheter 24.”  The pusher device is responsible for extruding the anchor 1 out of the distal end 25.  Therefore, because the anchor is capable of being 
	Further, paragraph 0151 states that the inner shaft and anchor guide are capable of rotation, which would allow for rotation of the deployed anchor concentrically about the central axis and about chordae of the native valve after deployment of the anchor.  The structure of Patel is capable of performing the intended use.
	In response to applicant’s arguments directed to the newly amended limitations, these arguments are fully addressed in the rejection above.	

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the spiral configuration of claims 30 and 31 which extends less than 180° and 180°-360° must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 30 and 31 state “wherein the spiral shape extends less than 180°” or “wherein the spiral shape extends 180°-360°”.  The definition of spiral is “a three-dimensional curve (such as a helix) with one or more turns about an axis” (Merriam-Webster), therefore, a spiral is precluded from extending less than 360°.  It would no longer be considered a spiral.  The examiner is unsure of the meaning of this claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-9, and claims 26-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patel et al (US 2018/0318079 A1).

Regard claim 1, Patel discloses a delivery system for delivering a prosthesis to a diseased native valve of a heart, the delivery system comprising: 
an outer sheath (Figure 2B, item 20); 
an inner shaft within the outer sheath (Figure 2B, item 24), 
the inner shaft translatable (paragraph 0084 and 0117) and rotatable (paragraph 0162, lines 36-40; paragraph 0163) relative to the outer sheath (Figures 9A-P);
an anchor guide (Figure 2B, item 25 “flexible distal section”) attached to a distal end of the inner shaft (Figure 2B; Figure 4)
the anchor guide (Figure 2B, item 25) configured to house an anchor (Figure 2A-B, item 1) in a delivery configuration (Figure 2B, paragraph 0084)
the anchor guide comprising a proximal straight section having a central axis and a distal curved section that forms a spiral shape about the central axis (Figure 4, shows the proximal section of anchor guide 25 on axis with inner sheath 24, and the distal section of anchor guide 25 curved around the central axis; Figure 8 better depicts the curved section); 
and an actuator configured to release the anchor from the delivery configuration in the anchor guide into a deployed spiral configuration within the heart (paragraph 0087, lines 11-30; ; 
wherein the inner shaft and anchor guide are configured to rotate relative to the outer sheath (Figure 12, inner shaft 114 is configured to rotate relative to the outer sheath; paragraph 0151; paragraph 0162, lines 36-40; paragraph 0163 paragraph 0162, lines 36-40; paragraph 0163) so as to rotate the anchor in the deployed spiral configuration concentrically about the central axis and about chordae of the native valve (as can be seen in Figure 2C the anchor 1 is deployed in a spiral configuration concentrically about the central axis, the anchor 1 is capable of being fully deployed prior to rotation around the chordae of the native valve due to the locking features disclosed in paragraphs 0169-0170 (Figures 17A-c), and as disclosed in paragraph 0151 the inner shaft has the capability of being rotated after the anchor is deployed in the spiral configuration).
	Regarding claim 2, Patel discloses further comprising a tether configured to extend through the inner shaft and anchor guide (paragraph 0119, lines 1-8; Figure 12, item 901; Figures 17C-D provides further clarity regarding item 901 of Figure 12; Figures 17C-D, item 86 “pull wire” (i.e. tether); paragraph Figures 17C-D, item 86) configured to attach to the anchor (Figures 17C-D, item 81 “anchoring device”; paragraph 0170, lines 1-7).  
	Regarding claim 4, Patel discloses wherein the outer sheath is steerable (paragraph 0083, lines 13-16).  
	Regarding claim 5, Patel discloses wherein the anchor guide is configured to correctly orient the anchor relative to the central axis in order to facilitate concentric wrapping of the anchor relative to inner shaft as the anchor is deployed from the anchor guide (Figure 2B depicts the anchor guide 25 orienting the anchor 12b to wrap concentrically around the central axis relative to the inner shaft).  
	Regarding claim 6, Patel discloses wherein the distal curved section transitions continuously from a high pitch, low radius curve at a proximal end to a low pitch, high radius curve at a distal end (paragraph 0053, Figure 10)  
	Regarding claim 7, Patel discloses wherein the spiral shape is positioned within a plane that is orthogonal to the central axis (Figure 2B, the spiral shape is positioned within a plane that is orthogonal to the central axis).  
	Regarding claim 8, Patel discloses wherein a curvature of the distal curved section is configured to match a curvature of the anchor in the deployed spiral configuration (paragraph 0153, lines 5-9).  
	Regarding claim 9, Patel discloses wherein the inner shaft (Figure 4, item 24) and the anchor guide (Figure 4, item 25) are of unitary construction (Figure 4 depicts items 24 and 25 of unitary construction).
	Regarding claim 26, Patel discloses wherein the distal curved section is configured to be coplanar with the anchor in the deployed spiral configuration (Figure 2B, distal curved section 25 is coplanar with anchor 1 in the deployed spiral configuration).  
	Regarding claim 27, Patel discloses wherein the distal curved section is configured to passively form the spiral shape (Figures 9H-I, paragraph 0112, “The anchoring device 1 or a lower end or encircling coil/turn of the anchoring device with a larger diameter or radius of curvature exits the distal opening of the delivery catheter 64 and begins to take its shapeset or shape memory form in the direction of the circular or curved planar portion 67 of the delivery catheter 64.”).  
	Regarding claim 28, Patel discloses wherein the tether is configured to hold the anchor while a valve frame is expanded within the spiral deployed configuration of the anchor (as stated in claim 1 above, the tether 86 is capable of holding the anchor 1 in a deployed configuration, therefore, it is capable of holding the anchor while a valve frame is expanded within the spiral deployed configuration of the anchor)
	Regarding claim 29, Patel discloses wherein the inner shaft and anchor guide are configured to rotate the anchor in the deployed spiral configuration within the plane (as stated in paragraph 0151, the inner shaft and anchor guide are able to rotate, therefore, they would be capable of rotating the anchor in the deployed spiral configuration within the plane).  
	Regarding claim 30, Patel discloses wherein the spiral shape extends less than 180° (see Patel, Figure 12, this claim is addressed in the 112 rejection above, but if the extension of the spiral shape is not considered to be the deployed spiral configuration, Figure 12 shows the spiral shape extending less than 180°) .  
	Regarding claim 31, Patel discloses wherein the spiral shape extends 180°-360° (Figure 2B, this claim is addressed in the 112 rejection above, but if the extension of the spiral shape is not considered to be the deployed spiral configuration, Figure 2B shows the spiral shape extending 180°-360°) .  
	Regarding claim 32, Patel discloses wherein the spiral shape extends greater than 360° (Figure 2A).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA LYNEE ZIMMERMAN whose telephone number is (313)446-4864.  The examiner can normally be reached on Mon. 8:30 AM-6:30 PM, Tues. - Fri. 8:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/REBECCA LYNEE ZIMMERMAN/Examiner, Art Unit 3774                                                                                                                                                                                                         
/BRIAN A DUKERT/Primary Examiner, Art Unit 3774